 1 THOMPSON COBURN LLP
   JEFFREY N. BROWN (SBN 105520)
 2 jbrown@thompsoncoburn.com
   2029 Century Park East, 19th Floor
 3 KACEY R. RICCOMINI (SBN 292340)
   kriccomini@thompsoncoburn.com
 4 Los Angeles, California 90067
   Tel: 310.282.2500 / Fax: 310.282.2501
 5
   THOMPSON COBURN LLP
 6 WILLIAM R. BAY (pro hac vice)
   wbay@thompsoncoburn.com
 7 One US Bank Plaza
   St. Louis, Missouri 63101
 8 Tel: 314.552.6000 / Fax: 314.552.7000
 9 Attorneys for Plaintiff
   TCF INVENTORY FINANCE, INC.
10
11                               UNITED STATES DISTRICT COURT
12                      FOR THE EASTERN DISTRICT OF CALIFORNIA
13 TCF INVENTORY FINANCE, INC.                      No. 2:17-cv-01768-JAM-DB
14                  Plaintiff,
                                                    STIPULATION AND ORDER TO
15 v.
                                                    CONTINUE THE JUDGMENT
16 MARKER OIL COMPANY, INC.                         DEBTOR EXAMINATIONS OF
                                                    MARKER OIL COMPANY, INC.
17 and
                                                    AND BILLY LEON MARKER, JR.
18 BILLY LEON MARKER, JR.
19                  Defendants,
                                                    Date:      July 30, 2019
20                                                  Time:      9:30 a.m.
                                                    Courtroom: 27, 8th Floor
21
22
23                                            STIPULATION
24           Plaintiff TCF Inventory Finance, Inc. (“TCF”) and defendants Marker
25 Oil Company, Inc. and Billy Leon Marker, Jr. (collectively, “Defendants”),
26 hereby stipulate as follows:
27
28
     Error! Unknown document property name.
           STIPULATION TO CONTINUE THE JUDGMENT DEBTOR EXAMINATIONS OF MARKER OIL
                            COMPANY, INC. AND BILLY LEON MARKER, JR.
 1       1. On June 21, 2019, defendant Marker Oil Company, Inc. and its
 2 president, defendant Billy Leon Marker, Jr., appeared for their judgment
 3 debtor examinations in Courtroom 27 of the above-captioned court.
 4       2. On June 21, 2019, the Court continued the judgment debtor
 5 examinations of Marker Oil Company, Inc. and Billy Leon Marker, Jr. to July
 6 9, 2019 to allow Defendants to produce additional documents and
 7 information.
 8       3. On July 2, 2019, counsel for TCF, Kacey Riccomini, Esq., emailed Billy
 9 Leon Marker, Jr. at billmarker@att.net to request that Defendants produce
10 additional documents and information, as well as to agree to continue the
11 judgment debtor examinations to July 30, 2019.
12       4. On July 2, 2019, Mr. Marker responded to Ms. Riccomini’s email,
13 stated that he was working on providing additional documents, and agreed
14 to continue the judgment debtor examinations to July 30, 2019.
15       5. Based on the foregoing, IT IS HEREBY STIPULATED, by and
16 between the parties themselves and through counsel of record that:
17       a. The judgment debtor examinations of defendants Marker Oil
18 Company, Inc. and Billy Leon Marker, Jr. currently set for July 9, 2019 shall
19 be continued to July 30, 2019 at 9:30 a.m. in Courtroom 27 of the above-
20 captioned court.
21       IT IS SO STIPULATED
22 DATED: July 3, 2019                        THOMPSON COBURN LLP
23
24
                                              By:         /s/ Kacey R. Riccomini
25
                                                    KACEY R. RICCOMINI
26                                                  Attorneys for Plaintiff TCF
27                                                  INVENTORY FINANCE, INC.

28
     Error! Unknown document property name.
                                                    2
           STIPULATION TO CONTINUE THE JUDGMENT DEBTOR EXAMINATIONS OF MARKER OIL
                            COMPANY, INC. AND BILLY LEON MARKER, JR.
 1 DATED: July 3, 2019
 2                                                 /s/ Billy Leon Marker, Jr. (original
                                                   signature retained by attorney
 3                                                 Kacey R. Riccomini)
 4                                            BILLY LEON MARKER, JR.
                                              For Defendants BILLY LEON
 5                                            MARKER, JR. and MARKER OIL
 6                                            COMPANY, INC.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Error! Unknown document property name.
                                              3
           STIPULATION TO CONTINUE THE JUDGMENT DEBTOR EXAMINATIONS OF MARKER OIL
                            COMPANY, INC. AND BILLY LEON MARKER, JR.
 1                                            ORDER
 2           Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that
 3 defendants Marker Oil Company, Inc. and Billy Leon Marker, Jr.’s judgment debtor
 4 examinations, set for July 9, 2019, are hereby continued to July 30, 2019 at 9:30
 5 a.m. in Courtroom 27 of the above-captioned court.
 6 DATED: July 8, 2019                        /s/ DEBORAH BARNES
                                              UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Error! Unknown document property name.
                                                4
           STIPULATION TO CONTINUE THE JUDGMENT DEBTOR EXAMINATIONS OF MARKER OIL
                            COMPANY, INC. AND BILLY LEON MARKER, JR.
